07/12/2022



                                                                                 Case Number: DA 22-0182
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 22-0182
__________________________________________________________________

BROADWATER COUNTY, MONTANA,

            Plaintiff and Appellee,

and

HELENA INDEPENDENT RECORD,

            Defendant and Appellee,

      v.

PERSON WITH AN INTEREST IN THE RELEASE OF CONFIDENTIAL
CRIMINAL JUSTICE INFORMATION PERTAINING TO THE
INVESTIGATION AND PROSECUTION OF JASON ELLSWORTH: JASON
ELLSWORTH,

            Defendant and Appellant.

                             GRANT OF EXTENSION

      Upon consideration of Appellant’s Unopposed Motion for Extension of

Time, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time

up to and including August 12, 2022, within which to prepare, file, and serve

Appellant’s opening brief.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                           July 12 2022